Citation Nr: 0101335	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  97-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis (with 
lung, skin, and eye manifestations) claimed as due to 
undiagnosed illness.

2.  Entitlement to service connection for bilateral inguinal 
hernias.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from August 1979 to 
June 1987 and from November 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 RO rating decision which 
denied service connection for sarcoidosis (with lung, skin, 
and eye manifestations) claimed as due to undiagnosed illness 
from service in Southwest Asia during the Persian Gulf War, 
and which denied service connection for bilateral inguinal 
hernias.  

The veteran requested a hearing at the RO before a Board 
member (i.e., Travel Board hearing); such hearing was 
scheduled to take place in May 1999, but the veteran failed 
to appear for the hearing.   


REMAND

The Board notes that there has also been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims for service 
connection.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

2.  Thereafter, the RO should review the 
veteran's claim for service connection for 
sarcoidosis (with lung, skin, and eye 
manifestations) claimed as due to 
undiagnosed illness, as well as his claim 
for service connection for bilateral 
inguinal hernias.  If the claims remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


